Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-14-2006

USA v. Price
Precedential or Non-Precedential: Precedential

Docket No. 05-2968




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Price" (2006). 2006 Decisions. Paper 527.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/527


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                                                             July 13, 2006

                                         No. 05-2968

                               UNITED STATES OF AMERICA
                                               v.
                                 KENNAN PRICE, Appellant
                            (E.D. of P.A. Criminal No. 03-cr-00147)


Present:    FISHER, CHAGARES, and REAVLEY, CIRCUIT JUDGES.


            1.    Motion by Appellee to Designate Panel Opinion as Precedential.



                                                   /s/ Chanel R. Graham
Opinion & Judgment filed 6/30/06                   Chanel R. Graham 267-299-4955
                                                   Case Manager

                                         ORDER

      The foregoing motion is granted.

                                            By the Court,


                                            /s/ D. Michael Fisher
                                            Circuit Judge
Dated: August 14, 2006
CRG/cc: Paul J. Hetznecker, Esq.
        Joseph F. Minni, Esq.